Resumption of the session
I hereby declare resumed the session of the European Parliament which was adjourned on 30 January 1997.
Membership of Parliament
I must inform you that, pursuant to the Rules of Procedure, I have received the resignation of Mr Bernard Tapie with effect from 4 February 1997.
In accordance with article 12 of the Act concerning the election of representatives to the European Parliament by direct universal suffrage, the house recognizes this vacancy and informs the Member State concerned of its existence.
Mr Hory has the floor.
Mr President, I should just like to speak briefly on the subject of Bernard Tapie, because what has happened to our fellow Member is, I believe, unprecedented in the history of Parliament and I should like to comment on this with a minimum of gravity.
Bernard Tapie had given his personal undertaking to you, Mr President, and to our Committee on the Rules of Procedure, that he would resign if his criminal conviction was upheld. He did not want to seek refuge behind his status as Member of Parliament in order to escape the consequences of a sentence which many of us consider to be unjust. He honoured this undertaking and he resigned. But nobody, whether here in this House or among French public opinion, is in any doubt regarding the political opportunism which lay behind the legal persecution of which Bernard Tapie is the victim.
One of our Members who is perhaps one of the least sympathetic to Mr Tapie - I am speaking of Mr Thierry Jean-Pierre - even declared on television that the French courts had been used by the political powers in order to conduct a veritable manhunt. This is why I should like if I may, Mr President, to say before this House - and also on behalf of the French Members of my Group - how proud I was to participate in the campaign for Europe conducted by Mr Tapie and also to express my hope of waging many other political campaigns with him in the future.
Mr Hory, your expression of solidarity will be recorded in the Minutes at the appropriate time. You will understand that I allowed you to speak, even if you did not invoke any of the Rules of Procedure, as I believed that as the former Member was absent and thus unable to speak for himself, somebody should at least be allowed to say what he thought on his behalf. I can assure you that Parliament and all its bodies have acted with the utmost correctness in respect to our colleague.
I must inform you that Mr Kranidiotis has been appointed Assistant Minister for Foreign Affairs in the Greek Government with effect from 3 February 1997. I congratulate him on his appointment.
In accordance with article 12 of the Act concerning the election of representatives to the European Parliament by direct universal suffrage, Parliament recognizes this vacancy.
In the meantime the Greek authorities have informed me that Mr Kranidiotis is replaced by Mrs Anna Karamanou with effect from 6 February 1997.
I welcome Mrs Karamanou and remind you that, by virtue of paragraph 4 of Rule 7, until such time as a Member's credentials have been verified or a ruling has been given on any dispute, the Member shall take his seat in Parliament and on its bodies and shall enjoy all the rights attaching thereto.
Mr President, on a point of order. It concerns a human rights issue which I raised in December last year and I wish a discussion on the matter under Rule 97. It is a question of the continued incarceration of Roisín McAliskey in a Category A prison in Britain - Holloway Prison to be precise.
There seems to be a misunderstanding between the British and German authorities. As I see it, the Germans have no objection to this woman being released on bail but the objection comes from the British Government - quite unnecessarily so, given the treatment this woman is receiving. Roisín McAliskey is being kept in a Category A gaol without adequate medical care. She is strip-searched on every possible occasion. It amounts to an abuse of authority.
I appeal for something to be done about it.
This question is not on the agenda. I cannot let you discuss it further. I take note of what you said and this House will take the necessary steps. I cannot allow a debate on the question now.
Order of business
The draft agenda drawn up by the Conference of Presidents at its meeting of Thursday 13 February 1997, under Rule 95 of the Rules of Procedure, has been distributed.
At the sitting of 13 December 1996, Parliament referred the report by Mrs Izquierdo Rojo on technical measures for the conservation of fishery resources (A4-0409/96) back to committee, pursuant to paragraph 3 of Rule 59 of the Rules of Procedure.
At its meeting of 20 and 21 January 1997, the Fisheries Committee appointed a new rapporteur, Mr Adam, and decided to request referral back to committee pursuant to Rule 129 of the Rules of Procedure.
Mrs Fraga has the floor to move the request from the Fisheries Committee.
Mr President, all I have to say is that the Fisheries Committee did indeed decide to request referral back to committee.
I shall now put the request from the Fisheries Committee to the vote.
(Parliament approved the request)
Monday and Tuesday
I have not received any proposals for changes, but I would remind you that I already informed you on 13 February, pursuant to Rule 34 of the Rules of Procedure, that 71 Members had tabled a motion of censure on the European Commission for its attitude in the management of the BSE crisis (B4-0056/97 /rev.2). The motion of censure has been forwarded to the Commission.
As indicated in the final draft agenda, the debate will be held at 3 p.m. tomorrow, Tuesday.
Mrs Green has the floor.
Mr President, just one very minor request. At the moment the deadline for compromise texts for the resolution on the Committee of Inquiry's report into BSE is set for 4.00 p.m. tomorrow. That would be before the debate and before the Commission's response had been properly heard. So I would ask you to see if you could delay that deadline until at least 8.30 p.m. tomorrow evening.
I know it is very tight for your services and I apologise for that. But it is not appropriate for us to set the deadline for the resolution before the debate and before the President of the Commission has had an opportunity to respond.
If you want, I would suggest keeping the deadline for tabling the joint text and amendments, but allowing changes up until the end of the debate - that is, until 8.30 p.m. tomorrow evening.
That would provide the flexibility you mentioned, in case there are any changes as a result of the debate, and the services could go on working on the translations. So we will stick to the deadline, but if any changes arise from the debate, they can be introduced up to 8.30 p.m.
Wednesday and Thursday
The Group of the European Radical Alliance is asking for the vote on the motions for resolutions tabled further to the oral questions on the BSE recommendations to be moved to 3 p.m. on Thursday, after the vote on the motion of censure.
Mrs Barthet-Mayer has the floor to justify the request.
Mr President, I should like to propose, on behalf of the Group of the European Radical Alliance, an amendment to the agenda which you have just proposed.
We would like the vote on the motions for a resolution following the Committee of Inquiry's report into BSE to come after the vote on the motion of censure tabled on this same subject. There are four reasons for this.
Firstly, we consider the motion of censure we have before us to be a kind of prior question on which we must definitely vote before the vote on resolutions, insofar as it must be treated in the same way as procedural exceptions in parliamentary law.
Secondly, on this same subject, it is traditional parliamentary practice to vote first of all on the text which departs most from the original text, or the most radical text.
Thirdly, if the vote on motions for a resolution were to produce a majority in favour of a condemnation of the Commission's attitude in terms which are less strong than is implied by the motion of censure, the subsequent vote would by that very fact be devoid of any political significance.
Fourthly and finally, the result of this situation would be the unfair treatment of the initiatives of certain Members and Groups. In the case of a majority adoption of a less radical resolution than a motion of censure, a minority of Members would find themselves denied this power of censure which is an absolute prerogative of Parliament.
Mr Puerta now has the floor to speak in favour of the request.
Mr President, I have already put the points the Group of the European Radical Alliance is making today at the Conference of Presidents.
I know Parliament is sovereign and it can decide what it thinks fit by a majority - and we will all respect that. But it does not make sense, as far as European public opinion and the way we operate are concerned, to allow other factors to interfere with the motion of censure on the European Commission, a dramatic moment if you like, Mr President, when Parliament finds itself obliged to exercise its responsibility. There is little sense in this interference and it weakens Thursday's vote on the motion of censure. It could even be said that it contradicts Rule 136 of the Rules of Procedure as well as the development and consequences of the report of the committee of inquiry.
The committee of inquiry did not take a decision to table any resolution. Nor did it decide to table a motion of censure. But in view of the gravity of the events and their impact on the health of Europeans, the completion of the internal market and the proper functioning of the democratic institutions of Europe, 71 Members of this Parliament have tabled a motion of censure. And that motion of censure takes priority.
That motion of censure cannot be disrupted by a prior debate and vote on motions for resolutions. If we insist on working in this way, I think we will be lacking in self-respect as Members of Parliament, and in respect for what European public opinion is demanding of us.
So on behalf of my group and the 71 Members of Parliament who have tabled the motion of censure, I put it to you, with the full agreement of the Group of the European Radical Alliance, that the voting on the motions for resolutions should take place after the vote on the motion of censure.
In that case, if the motion of censure is unsuccessful, the Members who are tabling the motion of censure would also be able to agree with some of the resolutions established through the parliamentary policy statement. But we cannot allow it to be said that the motion of censure is influenced for several months afterwards by a policy resolution, when we are taking the serious responsibility of moving a motion of censure on the Commission. And we are conscious that if the European democratic institutions and this Parliament operated differently it would probably be possible to table a motion of censure or reprimand on the Agriculture Commissioner. As that is not possible, we maintain the priority of the motion of censure.
Mr Martens now has the floor to speak against the request.
So tomorrow, Mr President, between 3 and 3.30 p.m. we are to have a combined debate on three agenda items: the Medina report, the oral questions with debate, with a debate on the motions for resolutions, and a debate on the motion of censure tabled by Mr Happart and others. The great majority of the Conference of Presidents thought that we had to follow the normal voting procedure, namely Wednesday afternoon for those motions which had been put down. The draft agenda says that we are to vote on the motions relating to reports on which the debate has closed. Under Rule 34(5) of the Rules of Procedure the vote on the motion of censure must be by roll call and must not be taken until at least 48 hours after the beginning of the debate.
The whole question, ladies and gentlemen, is whether our House can, using this procedure, hold an in-depth political debate and whether everyone can in all good conscience reach a verdict on Wednesday afternoon in the vote on the motions, and then at 3 o'clock on Thursday afternoon on the motion of censure. We want a full and thorough debate. The proposal is that the three items should be dealt with together: the Medina report, the oral questions with the motions for resolutions and the motion of censure. I do not think there is any question of an attempt to stop every member of the House from having a completely free vote. And this is why we and the great majority of the Conference of Presidents suggested that we should hold this joint debate, with a subsequent period for reflection as stipulated in our procedure, before the motions are voted on, and that after a similar but longer period for reflection as required in our Rules of Procedure we should vote on the motion of censure. For this reason we advocate keeping to the agenda as it stands. It does not stop us from having a free debate, it does not stop us from being free to act, nor does it stop us from having a free vote and I am thus opposed to the proposal to amend the agenda and I urge the majority of the House to approve the agenda as set by the Conference of Presidents.
At the request of the Group of the European People's Party, I shall now put the proposal from the Group of the European Radical Alliance to the vote.
(Parliament rejected the request to amend the agenda)
Energy Charter
The next item is the report (A4-0041/97) by Mrs Matikainen-Kallström, on behalf of the Committee on Research, Technological Development and Energy, on the proposal for a Council and Commission Decision on the conclusion by the European Communities of the Energy Charter Treaty and of the Energy Charter Protocol on energy efficiency and related environmental aspects (COM(95)440-12046/96 - C4-0664/96-95/0237(AVC)).
Mr President, colleagues, the EU's dependence on imported energy is likely to increase from the present figure of 50 % to around 75 % by the year 2015. It is estimated that the market for energy production equipment in the EU will grow by only 1-2 % per year over the next 15 years. Environmental protection measures taken in the EU will have little effect unless they are also taken worldwide. Pollution is no respecter of boundaries.
The Energy Charter originated in 1990 with an initiative by the Dutch Prime Minister, who believed that economic growth could be set in motion in Eastern Europe and the Soviet Union and accelerated by means of cooperation in the field of energy. The European Community and its Member States signed the European Energy Charter in The Hague in 1991. In 1994 a total of 50 parties signed the Energy Charter Treaty and the Energy Charter Protocol, concerning energy efficiency and related environmental aspects, to create a sound international legal basis for the principles and objectives stated in the Protocol. The majority of the EU Member States have already ratified the Treaty, and Finland will do so before the end of this year. Russia has yet to ratify it. The USA was involved in drafting the Treaty, but seems unlikely to sign it, which is a significant shortcoming.
Energy efficiency and energy saving should be promoted throughout Europe. Particularly in Central and Eastern Europe and the CIS States, energy savings of as much as 30-40 % could be achieved. Western enterprises could help and advise on the introduction of new technologies, for example through the Synergy programme. The economic transition in Central and Eastern European countries and Russia could be facilitated by means of the Phare and Tacis programmes, and energy projects could as a result serve as a way of funding the transition.
The Energy Charter Protocol on energy efficiency and related environmental aspects constitutes a good basis for more exacting environmental protection, particularly by promoting energy efficiency. It is therefore both positive and necessary that the Charter and Protocol endorse a policy of sustainable development, the 'polluter pays' principle and the principle of minimizing environmental problems. However, they do not contain any legally binding provisions on environmental protection, and this is quite clearly a shortcoming. When building new power stations, Eastern European countries could be expected to adhere to the same emission standards for sulphur dioxide, nitrogen oxides and particulates as apply in the West. When it comes to overhauling old power stations, less exacting standards can be accepted. New projects and measures to be implemented within the framework of the Treaty must also be preceded by a compulsory Environmental Impact Assessment.
Nuclear safety cooperation is also important. Difficulties in maintaining nuclear power stations have increased in Central and Eastern European countries and the CIS States, as has trafficking in plutonium. The EU ought - like the USA - to try to purchase weapons-grade plutonium, i.e. that which is enriched to more than 90 %. By mixing it with depleted uranium, one obtains nuclear fuel with a concentration of 3-4 %, which can no longer be used to make atomic bombs. Although at the moment nuclear weapons are being dismantled, the enriched plutonium still remains. Just think: in this way, nuclear power could promote world peace.
Since the Treaty is of considerable importance, I recommend that the European Parliament gives its assent to the Council and Commission Decision to adopt, on behalf of the European Communities, the Energy Charter Treaty and the Energy Charter Protocol on energy efficiency and related environmental aspects.
Mr President, ladies and gentlemen, the European Energy Charter is a welcome initiative. It is important to provide a an international legal basis for the principles of energy policy cooperation, energy efficiency and related environmental aspects. Far too often we have done so much too late, so that it is still hard to us today to find a common denominator. The Energy Charter has four important objectives: to create an open market for primary energy sources, to facilitate the transit of energy products, to promote technology transfers, which is particularly important for the Eastern European states and the CIS states, and to restrict harmful environmental effects to a minimum and take adequate account of security aspects. It is that aspect I am concerned with today.
Environmental aspects are incorporated in the Energy Charter in the form of the Protocol on energy efficiency. I think it is good and also important that we finally have this Charter and, like my colleagues in the Committee on Research, Technological Development and Energy, I can only recommend that we endorse the first implementation of the Charter Treaty. But what has been submitted to us is neither fish nor fowl. Why are energy efficiency and environmental questions regulated in a protocol, leaving aside Article 19 of the Treaty, which is not binding? It is because in case of doubt the provisions of the Treaty take precedence over the Protocol. The wording of the Protocol is marked by diplomatic phrases which are only moderately successful in concealing its lack of substance. To try where possible to formulate low-cost and economically efficient energy efficiency policies and take adequate account of environmental aspects, as stated in Article 3 of the Protocol, sounds pretty weak. There is not one word about introducing binding legal environmental and safety standards for energy-producing plant in the Eastern European countries, at least for power stations that supply, for instance, electricity to the European Union. It is ironical that Austria is protesting about Mochovce while considering importing electricity from the Ukraine.
The signatory states to the Rio convention were supposed to bring down their energy consumption to the 1990 level by the year 2005. We are far from achieving that. Then there was the idea of economizing elsewhere, in less costly areas, e.g., in the CIS or the Central and Eastern European countries. The greenhouse effect could be curbed effectively if the leaks in the gas pipelines between Siberia and Eastern Europe were sealed. Even if only 5 % of methane escapes, the greenhouse effect potential is just as great as the potential of the 95 % that remains as CO2 after incineration. Yet we have wasted this opportunity to lay down binding rules on technology, for instance for investments. While competition is given high...
(The President interrupted the speaker) I appeal to Members to keep their eyes open and to draw the public's attention to the shortcomings of the Charter. We approve it because it is better than nothing, but only just.
Mr President, ladies and gentlemen, the European Energy Charter is the framework of the political agreement between the countries of the east and the countries of the west, and amongst the eastern countries, the Russian Federation looms large. The world's great gas reserves are in Russia - in the Yamal Peninsula, in the Barents Sea, and in Siberia - and the European Union has embarked on a major programme to increase gas consumption. I hope the new directive governing the liberalization of the gas market will soon be before this House, and what happens in the Russian Federation is therefore of paramount importance to us.
As other speakers have said, we are fully in support of consent to the Energy Charter Treaty and its Protocol on energy efficiency and related environmental aspects. We think the treaty is good although, as Mr Stockman said, the action is limited. In the eastern countries between 30 and 40 per cent of the energy consumed could be saved. That is a very great deal. The Russian Federation obtains 60 % of its foreign currency from the export of energy products and this could be greatly increased, and the western countries could also reduce consumption by 20 %. That would be the best policy for the environment, Mr President. But we talk a lot and I do not think we are doing much.
From the environmental point of view, I consider it urgent to carry out prior environmental impact assessments and ecoauditing for all measures promoted under the Energy Treaty in the existing installations, so as to correct the massive deterioration that exists - and not in the eastern countries alone, but in our countries too.
There are three levels to the Charter: the treaty itself, the agreements specific to three countries and the concrete measures. The steps I have outlined should apply to all of them.
Mr President, ladies and gentlemen, the European Energy Charter and the Energy Charter Protocol on energy efficiency and related environmental aspects have already been in the pipeline for quite some time. And now, here we are, discussing the Council proposal that empowers the Union to adopt the Treaty, and Mrs Matikainen-Kallström's report for the Committee on Research, Technological Development and Energy, for which my group will be voting.
The Charter's objectives, from security of supply of energy resources for Eastern European countries to energy efficiency and environmental protection, represent aims and contextual guidelines that have won a broad consensus in the Energy Committee.
I should, however, like to mention two remaining concerns that continue to require the Commission's attention. The Charter has not been signed by either the United States or Russia and, without these partners, the Treaty seems somehow incomplete, particularly as regards issues of nuclear safety in Eastern European countries - issues that the Charter could, nonetheless, help us to tackle within a cohesive framework. The agreement could prove to be inadequate if it fails to involve Russia, from the point of view of principles and norms, and the United States, particularly with regard to technology. The other concern is the effectiveness of our actions with regard to improving nuclear safety in the Central and Eastern European countries that were members of the former Soviet Union. The reactors in service include some that western experts consider to be intrinsically unsafe and others that require technological improvements if they are to meet adequate safety standards.
On the basis of the norms set by the Charter, a few pilot projects should be undertaken to apply European standards to the better plants in Eastern European countries, so as to create a safety culture and work towards the definitive closure of the most unsafe installations. The Charter will only have visible results in the eyes of the public if the issue of nuclear safety in Eastern Europe is brought under some control.
Mr President, the Treaty on the European Energy Charter and the protocol on energy efficiency represent a substantial contribution to a cleaner, more efficient use of energy; that is good for the environment and the Liberal Group is very much in favour of it.
Investment in energy efficiency can best be made where the environmental benefit will be the greatest and at present that is in Central and Eastern Europe, where energy savings of 30 to 40 % can be achieved by simple means. Starting with the extraction and transportation of raw materials. Western firms can help here with expertise and advanced technology. The benefits are twofold: lower energy costs and a healthier environment.
This brings me to my second point: the Ukraine, for example, is one of the least energy-efficient countries in the world. Energy consumption per unit of gross national product is seven times higher there than in the European Union. Yet two new nuclear power plants are being built with a loan from the EBRD so that Chernobyl can be closed down, and this against the advice of an independent panel of experts. So my question to the Commission and Mrs Wulf-Mathies is this: can the EBRD invest in new nuclear plants in the Ukraine if this is not the cheapest solution to the energy problem in that country? Is one of the criteria for EBRD loans not that the solution chosen has to be the one which is economically the best and thus the cheapest? Will you and the Commission, Commissioner, have the courage at last to...
(The President cut the speaker off)
Mr President, there was and still is a lot of justifiable criticism of the Energy Charter. Firstly, for reasons of content and then, of course, also for formal reasons. Parliament can only say yes or no. In fact we must of course admit that Parliament did not exactly make great efforts to exert any influence on it - which is regrettable and also rather shameful. But we must also admit that this is the first time we have ever had international legal provisions on the inclusion of environmental costs and the polluter-pays principle, even if they are not yet entirely binding. Previous speakers have also pointed that out. It is after all a small step forward, even if unfortunately these environmental aspects are only set out in the Protocol. I believe it is a political duty, and of course the duty of the Commission, to ensure that we come closer to the noble objectives and higher aims set out in the Charter.
On the other hand, of course, we must say that the conditions we have at present need to be changed, namely the fact that nobody is responsible for pipelines, nobody even repairs them and everyone says, I only get five, ten or 20 per cent out of it, and that unfortunately the revenue does not go to those from whom it is taken but, especially in the case of Eastern Europe, generally lands in the hands of the mafia.
I think our main task now is to concern ourselves a little with these matters and not just put our hand up and say yes tomorrow; for environmental considerations must not just be taken into account in energy policy but ought to become a central aspect of it. In the same way, energy efficiency needs to be improved and renewable energy sources must be tapped and used through better transfers of resources and framework programmes. And that is precisely where we as a Community are setting the worst example. Let me just remind you of SAVE, THERMIE, etc. I hope the Commission is listening carefully. At least we are making a start with implementing the noble aims set out in the Energy Charter.
Mr President, it has taken longer to get the Energy Charter completed than its inventor, former Dutch prime minister Lubbers, ever imagined in 1990, largely because of a growing self-awareness on the part of the countries of Central and Eastern Europe.
With hindsight it was good that rather more time elapsed, since otherwise the Treaty would have been too advantageous to the West. The present text is a good compromise between the interests of the countries which produce raw materials and those which buy them.
And yet I still have mixed feelings about this Charter. Obviously the Eastern Europeans are keen to sell sizeable quantities of fossil fuels. They sorely need currency in order to develop their own economies themselves. But in the long term this Charter may push energy prices down since the supply of crude petroleum and gas will become more plentiful. In my view this is all the more reason to tax energy as fast as possible, because low prices for fossil fuels will not favour the introduction of renewable sources! In this sense the Charter is actually a piece of old-fashioned short-term thinking, despite all protestations to the contrary.
It is a good thing that the protocol on energy efficiency has been added to the Charter, so that it can be implemented later without too much difficulty. It shows that thinking about energy savings has now become a commonplace. Like the rapporteur I have my doubts about the actual implementation of the protocol. Nowhere is there any compulsion to improve efficiency. I fully appreciate that a multilateral treaty of this kind cannot impose too many dictates, but an awful lot is left to the goodwill of the Member States. The environmental measures do far too little to remedy the greenhouse effect, which this Treaty will only make worse.
Nevertheless we too endorse this Treaty. At least it gives some structure and legal certainty to the oil and gas trade. The Union will in future have to do all it can through programmes like SYNERGY and PHARE to promote energy-saving measures in Eastern Europe, because they are sorely needed.
Mr President, I was there in Lisbon, representing Parliament when the Energy Charter Treaty was signed. It was clear at that time that unless these protocols were taken very seriously, we could end up with a rather dangerous situation. We are becoming more and more dependent upon imported fuel, and there are ample resources in the eastern part of Europe and farther afield so, clearly, we can put those two together and come up with a trading situation. If we just did that, however, and failed to look at energy efficiency and environmental protection, we would end up with a situation which was far worse than the present one. Let me say that we should, in any case, be making more use of indigenous energy sources and not relying so much upon imported fuels.
The environmental problems have already been named: greenhouse gases - CO2 above all, but also methane, as my colleague, Mr Stockmann, has ably explained; nuclear power, where there are operational problems and, of course, problems in the disposal of waste and in the transport of fuels; and oil exploration and production which also involve dangers. So we need to have a worldwide environmental strategy with an impact assessment because the environment is worldwide.
Energy efficiency has quite rightly been called the fifth fuel. It is, frankly, the best fuel. Where you have a potential 30 % to 40 % saving, which is the case in some of these countries, how absurd that this is not the first strategy, top of the list on every occasion way beyond building unnecessary nuclear reactors.
This treaty needs tightening up. It is weak. Above all it needs monitoring. This is what I ask the European Parliament to take on as a duty: monitor the working of this treaty.
Mr President, the energy situation of the countries of central and eastern Europe is such that we must think about the vital ways of monitoring the efficient use of energy resources and how they can be implemented.
However good the proposals made officially, experience has been extremely hard and inefficiencies have been shown up - together with the harm done to people's well-being which accumulated in a socialist system where market conditions were ignored and, because there was no democracy, people's rights were not necessarily respected.
The efficient use of energy resources must not have undesirable side effects, it must be fair and the economic effects must be positive - it is possible to have an excellent policy which avoids any undesirable side effects.
This is a consideration which must be taken into account especially every time there is a new Commission initiative aimed at improving (rather than worsening) the energy supply situation - it does so in a dubious way vis-à-vis the current Member States of the European Union and incorrectly, without doubt, from the viewpoint of countries which are candidates to join.
Burdening with greater percentage targets the expenditure of families on modest incomes is both regrettable and unfair; higher energy expenditure on more antiquated equipment means damaging the competitive capacity of countries which have still not had an opportunity to modernise.
In those countries, people's living standards is a top priority and most of the pollution in Europe (i.e. carbon dioxide emissions) has been produced by the most industrialised countries - Germany, the United Kingdom, Italy and France, responsible for 71.5 % of the total of the European Union's pollution, percentages much higher than their population warrant.
Instead of burdening the budgets of those with less and impeding the development of those who lag furthest behind, the policy of the countries of central and eastern Europe should be, rather, one of monitoring legal requirements for gradually modernising domestic and industrial installations.
By supporting this restructuring, as it has been doing, the European Union would show, without the shadow of a doubt, that it really does want to find the right solution to this problem. This is, after all, in keeping with the logic behind Article 130R of the Treaty, which takes into consideration the diversity of situations existing in different regions.
Mr President, I believe that the European Parliament should give its assent to the European Energy Charter which was underwritten in The Hague in December 1991. The Energy Committee of the European Parliament is right to urge the European Commission to press for negotiations with a view to removing uncertainties by conferring a binding force on the protocol on nuclear safety within this Charter. From an Irish perspective, with the Sellafield and Thorp nuclear installations only 60 miles from our shores, it is just unacceptable that the British Government can sign up for the European Energy Charter without its own nuclear industry being obliged to comply with those provisions.
Greater protection of the environment is, of course, important and the European Union has made a start in the right direction in this regard by finalizing the SAVE III programme which is designed to support measures for reducing carbon dioxide emissions in the atmosphere.
A further concern indeed is the liberalization of the electricity and gas networks. The European and Irish consumer, as well as the individual producers have a right to know if enhanced competition will result in higher energy costs for the consumer and, of course, the employees working in the industry have the right to know how it is going to affect their jobs. So, the Charter should have dealt with the issue of privatization of energy resources in greater detail, outlining the protection available to the consumer who ultimately would be affected by any changes in this regard.
Mr President, there are grave defects in the Council proposal because the environmental and energy-saving clauses are aspirational only and the Charter will provide no binding legal instruments for dealing with what are admitted on all sides to be really grave environmental degradation and pollution and seriously deficient energy-saving norms in the Eastern European states, which they show no signs of changing. This could turn out to be a Charter to waste energy, not save energy, and I would suggest to you that would be a very grave and dangerous outcome.
It was particularly noticeable during the exchange of views with Ambassador Rutten and Secretary-General Schutterle of the Energy Charter Conference that instead of defending the difficulties the Union might have in implementing environmental and energy-saving provisions of the Energy Charter, they stated baldly that some Member States did not wish binding provisions for dealing with the environment in the Charter but took the view that these should be dealt with under a separate agreement. I believe this to be completely unacceptable as a policy for the European Union or its Member States.
The report states that the Energy Charter Protocol on energy efficiency and related environmental aspects provides a good basis for greater protection of the environment, especially by promoting energy efficiency, but the wording is meaningless. It says that we should encourage cooperation in the attainment of environmental objections and have particular regard to improving energy efficiency. I would suggest that in the light of the difficulties we have had with making Eastern European states understand the importance of energy efficiency, this is an absolutely meaningless document.
The rapporteur has referred to a bizarre proposal to import weapons-grade plutonium from Russia for use in civil nuclear power plants on the basis that this would promote peace. I find this an astonishing proposal. Although it draws attention to the fact that we have an outrageous plutonium economy and that we should not be producing plutonium, I hope we can have a serious debate and discussion on the proposal at some future date.
Mr President, ladies and gentlemen, on behalf of Mr Papoutsis who is currently in Moscow let me once again explain the Commission's position on this important report. Let me first underline that the Commission attaches the utmost priority to the ratification of the Energy Charter Treaty and the Protocol on energy efficiency and related environmental aspects. This Treaty will only enter into force once at least 30 states have ratified it. At present, therefore, it is where possible applied provisionally.
As I am sure you know, the European Energy Charter - a declaration of intent that is not legally binding - has now been signed by 51 states and by the European Community. Mrs Matikainen-Kallström, the rapporteur, whom I warmly thank for her report, has described its past history. So I will not repeat it but just make clear that so far 49 states and the European Union have signed the Treaty that was drawn up on the basis of the political declaration of intent.
This Energy Charter Treaty is the first economic agreement signed by all the republics of the former Soviet Union, the Central and Eastern European countries, the European Community and its 15 Member States and other OECD member countries. Its main purpose is to create a legal framework for long-term cooperation in the field of energy on the basis of reciprocity and mutual benefit. The Treaty contains provisions on the development, production, transit and free trade in primary energy sources and energy products, together with the protection of investment and free movement of capital. The Treaty and the Protocol also contain general statements about environmental aspects and improving energy efficiency. During the negotiations we did not manage to achieve more than what you have rightly criticized in regard to the non-binding nature of some provisions.
Yet it is an important first step that so many states have in fact subscribed to these principles. Of course the Commission will be guided by the views expressed here by the European Parliament when it implements the Charter and the Treaty. In November the Commission submitted the communication and proposal for a Council and Commission decision on the conclusion of the Energy Charter Treaty and the Energy Charter Protocol on energy efficiency and related environmental aspects. In addition to the conclusion of the Treaty itself, this proposal provides for the European Community and its Member States to deposit the ratification documents at the same time and for a simplified procedure for setting out the European Community's position at the Energy Charter conference.
In December last year the Council agreed a consolidated wording of the decision. This decision is now before the European Parliament for its assent. Although the Commission is aware that the wording adopted by the Council differs considerably from its original proposal, it can endorse it in order to demonstrate its willingness to compromise if, as indeed seems to be the case, it is also approved by the European Parliament.
I would therefore like to thank the rapporteur, Mrs Matikainen-Kallström, because her report points in precisely that direction. The Commission takes the view that it is politically very important for the European Community to ratify the Energy Charter Treaty as soon as possible so that the Member States can conclude and ratify it in good time. Nine Member States have now concluded their ratification procedures and most of the others are about to do so.
Conclusion of the ratification procedure by the European Union and its Member States can act as a positive signal for Russia, which has indeed signed but where the ratification procedure is still under way. I think we can also assume that the other independent states and the Central and Eastern European states, will react to this signal.
The Commission takes the view that the conclusion of the Treaty is very much in the Union's interest and that rapid ratification is especially important to ensure that the other parties to the Treaty and the energy industry do not lose interest in it. Without a shadow of doubt the Energy Charter Treaty will promote cooperation between East and West, which is in the end in the interest of us all.
So let me ask you again to approve this decision. Moreover, let me briefly refer to the question put by Mrs Plooij-van Gorsel: both EIB and G7 credits are being considered for projects in the Ukraine; to date, however, no decisions have been taken and the reports you described are also being taken into consideration here.
Mr President, I have another question for the Commissioner. It appears that a report has been produced by a panel of experts. Might Parliament perhaps be given that report, since it is highly important here, and relevant to my question?
Please bear with me, but I do not know this report because I am merely standing in for Mr Papoutsis today. But I will pass on your question. We will then answer it in writing and tell you whether this report exists and what we will do about it.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Development problems in Italy
The next item is the report (A4-0405/96) by Mr Podestà, on behalf of the Committee on Regional Policy, on development problems and structural measures in Italy (C4-0050/96, C4-0051/96 and C4-0052/96).
Mr President, ladies and gentlemen, the policy of economic and social cohesion and cooperation and solidarity between regions is one of the prime objectives of Union policy. In this context, the Structural Funds are of particular significance as an instrument for trying to reduce the serious disparities between the various regions of Europe. Now, the case of Italy is one of the most interesting because Italy - the third largest beneficiary of the Structural Funds, after Spain and Germany - is having some structural difficulties in using these resources. In the research that led to the drafting of this report, in which the concerted efforts of various colleagues were of major importance (for which I duly thank them), we tried to identify the main reasons for these difficulties as well as possible ways of making good the delay accumulated over the past few years.
Various factors are involved, of which I shall mention only the most significant: first and foremost, obviously, the political instability that has marked the country over these past years - sufficient to say that Italy has had more than fifty governments in the fifty years since the Second World War; the fragile nature of Italy's administrative structures, both at central and, particularly, at regional level, and a certain inability to plan and implement programmes; a proliferation of decision-making centres, caused not least by the fact that, when regional government was introduced in Italy, no real provision was made for the distribution of powers and responsibilities, which has led to an overlapping of decisionmaking powers; the proliferation of sometimes contradictory legislation, with long-winded and highly complex bureaucratic procedures; the lack of coordination between Community structures and Italian central and regional structures, which has resulted in long delays in passing on information and often, I have to say, in a lack of transparency of that information; and, finally, the accumulated delay in the use of resources for the period 1989-1993 - in this respect, it is worth mentioning the possibility, offered by the agreement that Commissioner Wulf-Mathies reached with former Minister Masera, of extending to the end of 1997 the deadline for the use of funds that should have been used by the end of 1996. However, all of this has inevitably led to a delay in the use of resources for the subsequent period, up to 1999.
So, why does this continue to be a difficult situation for Italy to manage? In practice, Italy can be seen as two completely different countries. The regions of southern Italy - all of which come under Objective 1, with the exception of Abruzzi, which has only just removed itself from the list by markedly improving its situation (and here I should like to mention an amendment, on which we shall be voting tomorrow, concerning the need, in the future, to introduce transition periods) - have a very much lower rate of development than the regions of central and northern Italy, and much higher rates of unemployment. Among other things, we shall, tomorrow, be tabling an amendment updating the data on employment, which unfortunately show that the situation in Italy has become even more difficult. On the other hand, we have some data - which, unfortunately, are not yet official and which we could not, therefore, include in this report - that offer some encouragement, as they show that the use that has been made of funds over the past few months, thanks mainly to the efforts of the national and regional control centres, is beginning to improve a situation that we have to confess is still far from satisfactory.
So, Italy's situation may not be unique in Europe but it is symptomatic of the need to make every effort - and this is the point made by the report - to shorten authorization procedures and improve coordination between Community, national and regional levels to prevent any loss of resources, which, especially in this post-Maastricht period, may be the only resources available.
Mr President, I feel that Mr Podestà's report is very positive and accurate. That is thanks to him, of course, but also thanks to an overall working method established within the Committee on Regional Policy, for discussing and researching all cases of structural intervention in all Member States and not, of course, in Italy alone. There have been in-depth discussions with the Commission. In addition, meetings have in all cases been organized with the leaders of the Member State concerned - representatives of government, parliament, local and regional authorities and the social partners - and the same applies in the case of Italy. This is why we are now in a position to reach some general conclusions.
Certainly, as regards use of the Structural Funds, Italy is lagging seriously behind, even in comparison with some other countries - and this delay is all the more worrying as it is depriving weak areas of resources and investment. We have to acknowledge - as the report does, and I would like to reiterate that acknowledgement - the fact that the Italian Budget Minister has given a serious undertaking to make good the delays. I also recently had a meeting in Brussels with the Commissioners responsible and we undertook to make good the delay by the end of this year. This is a difficult and ambitious objective, but it can be reached if a similar commitment is made by all ministers - by all ministers and, in particular, by all the regional and local authorities concerned.
In particular in Italy, most of the Structural Funds, in terms of quantity, are of course concentrated in the regions covered by Objective 1, that is, in southern Italy, as has already been pointed out. The worst delays concern some of these regions - not all of them - but in particular the largest of them: Sicily, Campania and Apulia. If we can achieve results in these regions, the overall picture changes dramatically.
We therefore need special measures, but we also need commitment on all sides, a much stronger and broader political awareness. We must call on Members of both the European and Italian Parliaments who represent these areas to make a special commitment in this respect.
The special measures required are reprogramming of objectives; speeding up expenditure by regional authorities, including, where necessary, modifying and strengthening administrative structures; and also giving consideration to the possibility mentioned in the report of replacing the public agencies responsible for implementing programmes in serious cases where resources are persistently under-used. This is an extreme and very delicate measure that promises conflict with the agents concerned. But we have to ask ourselves whether a continuing failure to act would not itself promise conflict with citizens who are being denied the use of these funds and are at risk of losing them altogether. What, or who, is most important here?
Finally, I should like to point out that this issue of non-use, or of failure to make good use, of the Structural Funds is one that concerns other Member States also. This raises the issue of an in-depth review of the Structural Fund Regulations and of a simplification of procedures to eliminate bureaucratic delays and problems, with a view to the review of the Regulations due in 1999. I believe that the Committee on Regional Policy and the European Commission should work hard this year to begin to look at and review these Regulations.
Mr President, ladies and gentlemen, in the matter of structural policies, the Italian regions - as Mr Podestà said earlier - differ so markedly that the map of interventions is uneven. This is because all the regions of the Mezzogiorno are, without exception, covered by Objective 1, whilst all the regions of central and northern Italy come under Objectives 2, 5 and 5b.
Within this sharp division, the only common feature, according to the data on use of funds at the end of 1996, is unfortunately the extreme difficulty experienced in making use of them. What is more, this shortcoming is not a new one, since it was also encountered in the implementation of the Community Support Framework for 1989-1993.
Before examining the domestic reasons, that is, reasons that are specific to Italy, I should like to confirm what Mr Speciale has just said: one of the main reasons is undoubtedly the complexity of the Structural Fund Regulations, which has also prevented other Member States from making full use of the resources available over the past five years.
But, in Italy, this problem is combined with problems associated, in particular, with the fragile nature of Italy's internal regional administrative structures, which, on the basis of the principle of subsidiarity, should be taking responsibility for the planning and use of funds but which, in fact, often have serious problems in administering regional development plans agreed with the Commission.
We therefore need to consider whether the flexibility talked about in the context of the IGC might also be invoked for cohesion policy. Some countries are in fact very well equipped to use a regional structure, having long been accustomed to calling on their regions, départements , Länder and counties to undertake administrative responsibilities.
In Italy, although a regional structure has existed for some years and some of the regions have been autonomous for all that time, the principle of subsidiarity has failed miserably to be applied in the majority of cases. It would, therefore, be useful if, provided they are truly in a position to make use of the Structural Funds, individual regions were to be delegated full powers and responsibility for such implementation, but that, were this a problem, the country concerned were able to adopt alternative measures and set up special additional structures for this purpose.
The setting-up of the National Control Centre in Italy is certainly a positive sign. Another positive sign might be - and here I agree with Mr Speciale - the adoption of an alternative system to replace the ones that have, year in and year out, proved to be incapable of ensuring the use of Community resources. Another positive factor is the proliferation of regional agreements, which implies the emergence of awareness of a new and more appropriate methodological approach to development issues.
I believe that lack of information has been one of the main obstacles to full use of the funds. And, for this reason, too, it would be helpful if the Italian regions were to make themselves more visible within the Union, by opening agencies that could serve as information points for public and private bodies wishing to make use of these funds. In this connection, I have tabled an amendment that is to be discussed tomorrow.
Italy is making a huge effort to make good the accumulated delay. It is, however, essential that the principle of additionality be respected, particularly in the case of the southern regions, which are now faced both with a significant cut in State financial support and with the problem of under-use of the Structural Funds and are thus in danger of a twofold loss. I therefore hope the Commission will carefully monitor respect of the principle of additionality, which is a fundamental principle of European cohesion policy.
Mr President, after what the rapporteur, Mr Podestà, and fellow Members, Mr Speciale and Mr Viola, have just said, it is difficult, not least because of the croaky voice I am suffering from today, to speak out and repeat some opinions that are commonly shared, particularly by members of the Committee on Regional Policy who have been in a position to appreciate, right from the start, the report that bears Mr Podestà's name, because it was drawn up by him, with the help and cooperation however of all the Committee's members. This cooperation was mentioned a little earlier by Mr Speciale, the Committee's excellent chairman, and I feel I need to say this publicly, because he enabled all of us to work towards a realistic and objective - since we are speaking of objectives - view of the situation. Because of its structure, Italy is a country that can be taken as a very valid test case for other Member States.
So, what is the undertaking I should like to call for, seeing that Commissioner Wulf-Mathies is here with us? I refer to the need for simplification - something that has been so often repeated in the Commission's statements when the Commissioner has attended meetings of the Committee on Regional Policy, that is repeated in Mr Podestà's report and that has been highlighted as a matter of great urgency by my fellow speakers here today. It is vital that certain procedures be simplified and that the various activities of the Commission, Member States and regions be rationalized and harmonized. I believe that the crucial issue goes beyond the removal of structural and cultural obstacles. I believe that what is needed, above all else, is a clear out of certain 'physical cultures' that prevail not only in individual Member States and at local level but also in some major sections of the Commission itself.
What is needed is cultural cohesion with the Commissioner's guidelines and a common objective: the objective I mentioned earlier, which is, I assume, the central point of the report drawn up by Mr Podestà, to whom I offer my warmest congratulations.
Mr President, the Treaty of Rome was signed in 1957 and now, after forty years of European construction, we have to admit that, according to the annual report of the Court of Auditors, most of the errors concerning management of the Structural Funds can be attributed to the Member States. Various material and formal errors are made in compiling applications for aid, but unquestionably the greatest and most sinister error is the one committed by Member States in obstructing the desire of the regions and counties for political and administrative decentralization. Too often the maturity and self-management capacities of regional bodies are systematically strangled and conditioned by the centralism of the States of which they are a part, as is evident not only from the annual report of the Court of Auditors but also from relations between the regions and Parliament and from European citizens' faith in the State.
The Italian Government's undertaking to reform the public services and simplify procedures for using the funds required for technical assistance in managing the Structural Funds is not enough. The more democratic and federal a State is, the more provinces, Länder and regions demonstrate their efficiency and ability to stand on their own two feet as regards the construction of the new Europe. There are many regional bodies in Europe that are sufficiently capable and mature to maintain direct relations with European structures, but are held back by the centralized organization of the State of which they are a part.
In Italy, some regions that are fifty years old choose not to come of age, whilst others, of the same age, have obviously entered adulthood but are deprived of any independent, democratic, free initiative. What kind of Europe are we going to construct if this Europe, in its centralism, is a reflection of individual Member States' inability to use the resources available to them?
Let us all work towards ensuring that the scope of the Structural Funds is extended, that they include cultural activities in the areas coved by Objective 5b, and especially mountain regions, but, above all, let us commit ourselves to ensuring that this Europe becomes increasingly democratic and federal, comprising federal States, and that regional bodies can express themselves, in the management of the Structural Funds as elsewhere, and prove that they can do a better job than the State of which they are a part.
Mr President, I, too, should like to thank Mr Podestà for the clarity of his report and the research he has done on the problems concerning allocation of the Structural Funds, not only in Italy but also in other Member States. It is nonetheless a fact, as all my Italian colleagues here know, that the Community Structural Funds continue to be a vital resource for Italy - but, in particular, for the development of its southern regions, where unemployment has now reached close on 20 %, as is rightly mentioned in the report.
The Structural Funds are, then, an irreplaceable instrument of European solidarity and it is precisely this solidarity that should become the basis of a European identity - without it, no integration of the Community would be possible.
Certainly, we need to take note of the shameful delays that have so far characterized Italy's use of the Structural Funds. My country and therefore its governments, but also - with all due respect to Mr Moretti - incredible bureaucratic inefficiency at regional level have often led to loss of access to millions of ECUs that the Italian regions really need, be they in the north or the south, for access to these funds has been restricted in both the south and the north.
What has emerged is a unique situation in which Italy is one of the countries that has the greatest need for funds but which makes the least use of them. I hope that, with the help of the contribution that Mr Podestà's report has made and will continue to make to this debate, both Italy and the other countries concerned will be able to overcome the problems experienced to date.
Mr President, ladies and gentlemen, I should like to make two comments on Mr Podestà's full and in-depth report; they concern respectively the 'if' and 'how' of the use of the Structural Funds in Italy.
As regards the 'if' , that is, greater efficiency and speed of use, I take up Point 6 of the motion for a resolution to specify, in the event of delays by regional governments, which alternative public agencies, including replacements, should be the protagonists of local partnerships: for example, agencies and projects involved in regional employment initiatives, which are increasingly common and effective instruments of development in the regions covered by Objective 1.
As regards the 'how' , that is, improved planning, an amendment tabled by the Green Group and signed by me declares that regional development projects must comply with the principles of sustainable development, at both the planning and subsequent phases; the amendment also calls for the involvement of the Ministry of the Environment and nongovernmental organizations.
Mr President, firstly, I should like to congratulate Mr Podestà on his excellent work: it was no easy task, but the result is outstanding.
In concordance with the report, I should like to reiterate a few considerations here. One of the most marked differences between Italy's situation and that of its main partners is the extent and persistence of regional disparities. It should be possible, Commissioner Wulf-Mathies, to increase the concentration and efficiency of the Structural Funds and improve the procedures for assessing and monitoring results and available funding so as to ensure that growth in underdeveloped regions is reflected in job creation and support for the process of convergence.
If competitiveness is to be increased, more resources need to be made available for research, development and innovation. To encourage enterprises to use innovative technologies and develop new products, the European Union should seek a better combination of support measures for capital and enterprises, technology transfers and both initial and further education and training initiatives.
The difficulties encountered with the use of the Structural Funds over the past few years have been, and remain, the cause of serious concern, both for us Italians and for Community institutions. Attempts have recently been made to tackle these difficulties by introducing some changes to Italian structures: the setting-up of the National Control Centre and the introduction of regional agreements that could serve as a significant expression of the principle of social partnership by involving the social partners, who participate at both the planning stage and the implementation stage, when they enter into binding commitments.
In other words, what we are talking about are agreements whereby local operators, representatives of employees, enterprises and public administrations undertake to implement specific investment projects. The promotion of local development, by means of measures to trigger small-scale local initiatives, relating to both structures and infrastructures, or by means of aid and services for small and medium-sized enterprises, takes on ever greater importance within a properly planned regional development policy. This could indeed promote maximum job creation by taking full advantage of a whole series of initiatives that would, individually, generate just a few jobs but could, when combined, produce some worthwhile results for an employment region or area.
Local development measures consist mainly, but not exclusively, of promoting what might be defined as the mobilization of initiatives, capacities and skilled human resources, to generate production systems that look towards innovation and internationalization. The aim of local development is, in fact, to change the attitudes underlying development strategies. Full advantage needs to be taken of existing structures with specific professional skills, such as the EBICs, which have been set up to stimulate the local economy in areas with potential for industrial development.
To conclude, I feel that greater attention needs to be paid to three objectives: combating unemployment, promoting equal opportunities for men and women and improving instruments of environmental protection. The environment and sustainable development are often under-valued in areas that are structurally weak. And all of this is linked to the urgent need for simpler procedures and new methods and models of information-provision.
Mr President, I, too, have greatly appreciated Mr Podestà's report and agree with the comments concerning Objective 2, re-industrialization, which I should like to address for a moment.
It is my opinion that, here too, the delays suggest that the problem is an underlying one, concerning the overall mechanism and perhaps what has, over the past few years, become the modern notion of programming in Italy. But the fact that, in these areas, we have more concentrated interventions, albeit with fewer funds and, all in all, a method - reindustrialization - that goes hand-in-hand with an existing economic, productive and administrative fabric, should lead us to expect that the delays can be made good more quickly.
Having said this, however, it is my opinion that this experience of Objective 2, which has been a real and very important experiment, not only in Italy, and which has brought the public and private sectors face to face and thrown up new ideas concerning long-term planning, has aspects that we need to address from a critical viewpoint in the reform of the Structural Funds.
I should also like briefly to mention two priorities referred to in the report: firstly, as regards local initiatives, an issue that some of my colleagues here have already addressed, I should like to point out that development requires an alternative culture, a culture of monitoring and promotion, rather than a culture of official control and authorization. And, secondly, as regards cultural activities, which tend to be subordinate to economic development, I feel that, here too, there is a need to establish, in more than a piecemeal fashion, an approach that favours the rebuilding of the economic and social fabric.
Just two more points: urban actions and policy for mountain areas. Under Objective 2, it has often happened that actions cease at district boundaries. It has been important to set this limit, but I believe that this points to the need for an organic urban policy and - and the report mentions this briefly - a policy for mountain areas. Objective 5b perhaps suggests that, instead of implementing a combination of interventions, we need, in future, to concentrate on limited but significant action for mountain areas, not just in Italy but throughout Europe.
Mr President, I should first like to congratulate our colleague, Mr Podesta, for his excellent work on what is a particularly sensitive subject for him, as indeed it would be for any of us if we had to assess the impact of structural assistance in our own country.
The European Union's Structural Funds were set up in order to promote lasting economic and social development. The record of their implementation has been the subject of much criticism, in particular due to the obstacles and delays in the utilization of aid. But the most striking feature about Italy is that it continues to show extremely deep-rooted regional disparities. I therefore consider it essential for the European Union to keep up its efforts to ensure balanced development throughout Italy. The imperfect use of funds does not mean there is no need, but much more generally that the means for obtaining and using the available resources are inappropriate.
It sees to me unacceptable that we have not yet envisaged any system for regions who lose their eligibility under one of the Structural Fund objectives. As what will prove to be the precedent of the Abbruzes case shows, there is no provision for compensation in order to lessen the shock of a sudden discontinuation of structural aid. Other regions risk finding themselves in precisely the same situation in the near future. Are they then going to see all their efforts which permitted the beginnings of economic recovery come to nothing? Without seeking to indefinitely maintain economically vulnerable regions dependent upon financial assistance, I believe it would be irresponsible not to create a transitional support device for these regions. Failing this, we will soon be forced to accept that the structural measures applied today are a waste of money as the least sign of economic life in a region is likely to result in the cutting off of structural assistance as soon as the planning period ends.
The example of the Abbruzes must lead us to quickly look at what measures can be implemented in order to fill the legal vacuum which surrounds the abrupt termination of a region's eligibility under the Structural Fund objectives. We must therefore find a solution before 1999, in the framework of the next Structural Fund review. The urgency of the matter has been amply demonstrated.
Mr President, ladies and gentlemen, first I would like to congratulate the rapporteur, Mr Podestà, on his skill in dealing with the problems relating to the structural funds measures. I will not analyse the specific issues, because I think those who have spoken before me have done so very accurately. I will just refer to some general points which I think it is interesting for us to consider. One is the concern Mr Podestà has mentioned about the future of the structural funds and the need for the European Union to determine this when the funds are reviewed in 1999.
We note with concern that the gap between the more developed regions and the less developed regions of the European Union, far from narrowing, is tending to increase. So the problem of applying the structural funds will continue to be important in the future.
Another disturbing issue is the fact that resources have been lost through faulty application of these funds. In this respect, I believe priority must be given to bringing the structural funds regulations into line with the aim of applying them more effectively.
And finally, I want to highlight the need for these structural funds to be adequate and coordinated with other programmes, MEDA for example, specifically affecting the southern Mediterranean.
Mr President, I want to give warm thanks to the rapporteur, Mr Podestà, and to the committees concerned for their detailed and thorough analysis. The Commission shares their concern about the inadequate use made of the structural funds and largely agrees with the measures you proposed for making them more effective.
As you know, in July 1995 the Commission negotiated a comprehensive package of measures with the Italian government in order to improve the management of the structural fund programmes. Among others, this package provides for the creation of new administrative structures, for tightening up the procedures, for practical support measures and improving the skills of the programme managers, more efficient procedures for monitoring, controlling and assessing the programmes and simplified procedures for transfers of resources to the organizations responsible.
It should also be pointed out once again that all the Italian regions also approved this package of measures in September 1995. I explained it to them all at the time. For the rest, we made this programme and these proposals as simple as we possibly could, but control and correct financial management are essential and I think it is in all our interests not to end up with difficulties here.
At my most recent meeting with the Italian minister of finance, Mr Ciampi, on 20 January, our talks focused on assessing what has been achieved so far. The situation as regards implementing the programmes in the Objective 1 regions has improved in relation to the figures for last May given in the report. At present the payments to the final recipients account for more than 14 % of the total amount, compared with 7.7 % in May 1996. So there was a clear acceleration of payments here.
Compared with other Member States, Italy is, however, still very much offside, because the EU average is about 35 %. But once again we must make it clear that this cannot be due just to the complexity of the Commission procedures. Because of the lack of progress in situ, ECU 1600 million could still not be allocated and we all agreed during the discussions that this situation has to change.
That is why the Commission has once again agreed with the Italian authorities that new expenditure targets have to be set. Unused resources from programmes that do not achieve these expenditure targets will be deducted and used mainly to finance more successful programmes. But let me make it quite clear that this does not necessarily mean that in the end we do not also transfer resources to other regions, in the event that no improvements become apparent after a fairly long time in certain regions. This should induce everyone actually to do something to ensure that the people at whom these programmes are aimed finally benefit from them.
With this procedure the Commission has also introduced the measures you recommended to prevent further losses of Community resources. The Commission hopes these measures will have a positive effect even in the course of this year and it will carry out the evaluation you called for during the 1998 financial year on the basis of these measures. Moreover, I have agreed with Minister Ciampi on regular checks of the practical implementation of the July agreement, at both technical and political level. This applies both to the actual fulfilment of the reform undertakings and to monitoring whether the financial objectives have been attained. And I would appeal to you: let us not create new structures now but let these new proposals and the cabina di regia finally become operative at all levels.
That is our problem: in theory and on paper we now have a very sensible system, but we need the people to apply it and to support it. In the case of the new Objective 2 programmes, we have already embarked on radical corrections with the Italian government and I hope that this will be of some help in future too. We have also made progress in involving the economic and social partners, both in the framework of the 1995 agreement and in relation to the new Objective 2 programmes. I hope this will also be of help in terms of future developments.
We have also accepted your call, Mr Podestà, for greater emphasis to be put on the economic potential in the cultural sector and have incorporated this aspect in the cooperation with the Italian authorities, for it is quite clear that Italy is particularly well placed to use this economic potential.
The structural funds offer Italy a unique opportunity, with a view to economic and monetary union, to make progress with budgetary consolidation, without disregarding forward-looking investment. I can only appeal to all those responsible to seize this opportunity. The Commission, at any rate, will continue to use all its energies to urge that the resources finally go to the places where they are needed most urgently and we continue to hope for your active support.
Thank you very much, Mrs Wulf-Mathies.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Development problems in Germany
The next item is the report (A4-0002/97) by Mr Botz, on behalf of the Committee on Regional Policy, on development problems and structural assistance in Germany in the period 1994-1999 (C4-0047/96, C4-0048/96, C40049/96, C4-0673/96, C4-0674/96).
Mr President, ladies and gentlemen, Commissioner, reading the titles of the reports on the agenda today one could be tempted to think these are merely routine matters. But let me begin by briefly explaining why this is anything but a routine matter in the case of Germany. German unity, which was only possible with the assent of the Member States of what was then the European Community, has given us Germans the chance to see what belongs together come together again, as a former Member of this House, Willy Brandt, put it in 1989.
Primarily this is of course a German task, but it is also a European one, at least insofar as when the former GDR was very rapidly integrated in our common single market, it was - and I want to emphasize that strongly - the first region of the former Central and Eastern Europe planned economies to do so. That has created a completely new situation for one of the most prosperous Member States of the European Union, Germany. Until 1990 there were very major structural differences outside the German borders between regions in this internal market, today we have extremely serious differences within the German borders in relation to gross product and prosperity. By accepting this challenge to create cohesion within its borders Germany is also taking on a European responsibility.
That is why concentrated support from the European structural funds in the new Federal Länder was, is and will remain necessary and is very gratefully received by the people concerned. Let me just say briefly, over the period 1994-1999 this involved a total of ECU 13 640 million. European Union support in what are called the old Federal Länder, the territory of the former German Federal Republic, is equally necessary and logical. There it goes to Objective 2 and 5b regions. Over that same period, this involved a total of ECU 2 820 million.
Let me now briefly list and address a few of the major development problems that occur in all the target regions, meaning all the German target regions. The administrative procedures at Commission, Federal and Land level need to be speeded up. If I may make a personal remark, we tend rather often to hear the different levels apportioning the blame for this, but rather more rarely to hear practical proposals for solutions.
In view of the disturbing trend of the German labour market - I need not quote you the figures here - we must try to adapt the existing aid measures in as simple a manner as possible, which in principle is already possible through the regulation. In this context, the regional economic and social partners must be involved more closely in the activities of the supporting committees. Some Federal Länder are doing so in exemplary fashion. But there are other Federal Länder, in particular among the new ones, where more effort needs to be made here.
It is vital for local employment and development agencies to play a larger role with a view to reducing the current rise in mass unemployment. The procedures for disbursing the resources must become much more transparent, and I say this as an urgent warning to the German authorities, in particular the Land authorities. The interim financing in the regions which is often still necessary should be avoided in future. In view of the widely known budgetary situation, there is a need for action here too.
Allow me briefly to address a major problem in the Objective 1 area, where I am personally involved too. Let me point out quite clearly that we are dealing with the consequences of structural upheavals which have meant that nearly everything has changed for nearly everyone in nearly every area of life. This has also created certain psychological problems, which should not be disregarded. To conclude, let me point out that the European Union's structural funds are a vital means of building up the new Federal Länder and will have to remain so for a long time to come. In view of the increasingly complex economic and social situation, they must become more flexible and be used more flexibly for Germany too. All those involved at Federal, Land and Commission level, but here in Parliament too, must make their contribution.
Mr President, Commissioner, Germany is the second strongest country in the EU and the second largest recipient of resources from the European structural funds. And that is despite the fact that Germany is supposed to be and indeed is one of the strongest countries in the European Union. The explanation is that the European Union is paying attention to the situation in Germany and, as the rapporteur Gerhard Botz just said, is giving massive support to the new Länder. But the European Union is also assuming responsibility for the weaker regions in the old Federal Länder. It is important to note that, for as Europeans we want to pay attention to the regions, to regional differences. In Germany the European Union is assisting what are regarded as the fallen giants in Objective 2 regions. These are the industrial regions that have to overcome problems for which they need our support because they are engaged in structural adjustment measures; they were the motive force in Europe for many decades and they therefore deserve our support.
Secondly, the European Union is also assisting the rural regions, which are quite different from the industrial ones because they have to tackle different problems, namely the lack of infrastructure and also the fact that the European agricultural policy creates difficulties for them.
In terms of disbursement of the structural fund resources, Germany is unfortunately no paragon. In 1995 only 21 % of the funds earmarked for Objective 2 regions were disbursed. In the case of Objective 5b regions, the figure was only 51 %. So opportunities were missed, opportunities to promote development but also opportunities to bring the people closer to Europe by making it clear to them that Europe is looking after them too. In the near future we will monitor the disbursement of the funds more practically, critically and promptly in the committee and at every opportunity, so that we really can make more progress with using the funds in Germany too. We know that the application procedures are to be improved and in view of the further development of the structural funds we should take what the regional representatives have said very seriously, in relation also to the findings of Gerhard Botz's report. We must try when we further develop the structural funds to simplify them, to concentrate them, to strengthen partnership and avoid duplicated assistance, and in particular to ensure transparency, so that the people can see on the spot what is happening with the European resources. We must no longer allow resources to be pocketed without it being made clear that the European Union is assuming responsibility for all those people in Europe who live in regions that need assistance.
European assistance in Germany can stand up to scrutiny. We support it entirely. Of course we will continue to point to the problem areas and try to bring about improvements where these are necessary. We fully and entirely support the outstanding report by my friend Gerhard Botz.
Mr President, Commissioner, ladies and gentlemen, on behalf of my group let me first acknowledge and express my appreciation for the common efforts made by Germany and the European Union towards the economic recovery of the new Federal Länder and the successful contribution of the structural funds towards improving the situation in German Objective 2 and 5b regions, as the rapporteur also did so well in his report.
For the future too we regard the structural funds as an essential expression of European solidarity with the disadvantaged regions of Germany. This report is a mid-term evaluation of the development problems and structural fund measures. It is up to Parliament and the Commission to draw conclusions from it for the next programming period. Let me list a few of these conclusions and also of the experiences drawn from current practice. The current procedure for drawing up EU assistance plans and operational programmes and for implementing these programmes does not make nearly full use of the possibilities for simplification provided for in the regulation. For instance, in 1994 the Commission did not permit a uniform programming document to be drawn up. Instead it insisted on what are called multi-fund programmes, which unnecessarily increased the administrative procedures for implementing the operational programmes. At the same time, as a result of constantly increasing and changed requirements in relation to evaluating, reporting, etc., the administrative statistical procedures have also increased sharply. The Commission interprets the respective regulations very broadly - or at least this is what was constantly confirmed in practice. Other major problems are the legal uncertainties, which result in different interpretations of various assistance aspects, such as final recipients of the assistance, costs eligible for assistance and so forth, together with the rules on actual expenditure, which create a considerable and unnecessary burden for undertakings and local authorities who have to pre-finance the costs. That really is the crunch. Transparent and unambiguous rules with clearly demarcated figures need to be adopted, which also take due account of the budget laws of the individual Member States and make specific provision for advance payments. Commissioner, the new structural fund regulations must restrict the type of indicators required to the respective assistance objectives. They must expand the rights and responsibilities of the Member States in administering the EU resources and they must widen the powers of the flanking committees and not make their decisions subject to additional confirmation by the Commission. The economic effects of the assistance and their acceptance by the economy and the regions could be measurably and considerably improved by these proposed measures, without incurring any extra expenditure.
I believe that Mr Botz's report offers a good point of departure for this.
Madam President, Madam Commissioner, Mr Botz, I think you have produced a splendid report on the structural funds position in Germany, which is an obligation for Germany - as you yourself said so well - and an obligation for Europe.
These funds have to cope with the problem of the new Länder as regards infrastructure, not to mention everything corresponding to their application for environmental improvements and, above all, for the creation of employment and hence major support for small and medium-sized firms, which can best generate employment in those territories.
You have highlighted two important points in your report which could also be applied to other States. The first is the importance of involving the social partners in decision-making, application and monitoring of the structural funds. The second, equally important, relates to direct participation by the Länder authorities: they are the best placed to ensure more effective application of the structural funds, in line with the principle of subsidiarity.
Madam President, ladies and gentlemen, there have been some changes in the nature of structural assistance since the Delors White Paper, which enshrined the concept of 'sustainable development' . Delors also made it clear that basically regional development must be interpreted more broadly. More emphasis was accordingly laid on environmental protection and the using structural change as a means of creating new jobs. Germany wasted this development opportunity. There they rake in EU resources and pass them on to the Länder via the instrument of Community assistance, following the economic policy model of the 1950s. Yes, esteemed colleagues, you have understood me correctly. In Germany the structural funds cannot be used for the same broad spectrum of assistance as has been customary throughout Europe since 1994. The main victims of this are the five new Länder and because they have no financial reserves they have to rely mainly on what they can assist jointly with the Federal Government. But the small and medium-sized undertakings have also suffered, which is why so far there are no SMUs in the new Länder, even though assistance has been going on for a long time.
We cannot just let this continue unchecked and should aim now at decisive changes. I would ask you to that end to support the amendments tabled by the Greens in the European Parliament.
Commissioner, ladies and gentlemen, first of all Mr Botz rightly says in his good report that rising unemployed is the biggest social problem facing the united Germany. But real unemployment is far higher in the new Federal German Länder in particular than the statistics suggest. The European Union and the Federal German Republic have certainly used the European structural fund resources successfully to improve the situation in the Objective 1 regions in the new Federal Länder and the Objective 2 and 5b regions in the old Federal Länder, although unfortunately there were considerable delays in the latter case, Commissioner. It is essential to avoid such delays in future!
It is not easy to achieve the aims of creating and protecting jobs in the new Federal Länder, although ECU 13 640 million have been planned for 1994-1999. In the Objective 2 regions, ECU 1 590 million are also to be set aside for the economic and social restructuring of industrially backward regions. The lion's share of ECU 1 130 million goes to NorthRhine Westphalia and Berlin. Lesser amounts go to states, for instance c. ECU 32 million to Bavaria. Instead they will receive ECU 1 230 in Objective 5b assistance. This assistance is very important for the rural regions, especially in states such as Bavaria and Lower Saxony, for instance to enable them to tap new agricultural income sources, create new jobs and to promote training and further training. Commissioner, at this point I would like to address your plans for concentrating and improving the efficiency of the structural funds after 1999. In the event that Objective 5b assistance really is abolished, it is vital for rural development and assistance measures to continue, otherwise we will risk a further flight from the land and an unhealthy growth of conurbations.
At the same time, you want to assist the environment, which is damaged by this kind of trend. Ladies and gentlemen of the European Parliament and of the Commission and the Council, when you continue with the development of the structural funds, do not forget to assist the rural areas and the people who live in them!
Madam President, Commissioner, ladies and gentlemen, I agree that the Botz report gives an objective picture and a critical view of the development problems and structural measures in Germany over the period 1994 to 1999. Commissioner, I think it was a good idea for this report to be submitted during the first half of the reference period because that can enable us to deal with the problems that have been identified during our further handling of the structural funds and thus make effective use of the remaining time to promote structural development in Germany.
What are the crucial points in the Botz report? We must seek to improve the coordination between the various funds. That means that the consultation and service capacities have to be expanded to make it easier to identify potential assistance areas. Furthermore, in my view it also means that in future we should concentrate on fewer but more effective programmes and press ahead with them. The application procedures have to be simplified. And here, Commissioner, we are fully and entirely in agreement with our Italian colleagues. After all, we cannot continue having advisory offices in order to help us find our way through the bureaucratic European application procedures.
In their own interests the regions must be more closely involved in the decision-making processes. This applies in particular to the pilot projects, for which only 1 % of structural fund resources are available but which involve a lengthy and costly application procedure and in the end are not authorized for lack of resources.
We must make Europe more visible, more comprehensible. The structural funds make a splendid contribution to the adaptation of the European regions. Major differences exist between individual regions in Germany too.
I would wish, indeed I would demand that all European resources that go to the regions are also clearly recorded as such and shown in figures. Following the German saying 'Do good and tell about it' , this would give the European Union a better image and reputation in the regions.
Madam President, ladies and gentlemen, the Commission welcomes Mr Botz's comprehensive and balanced report and I hope that we will be able to translate most of its findings into practice. The shock of the labour market situation in Germany, but also the very serious economic break-ups in East Germany make it very clear why the Federal Republic comes second only to Spain and Italy in terms of overall assistance from the structural funds. As a number of Members have pointed out, this fact is unfortunately too little known in Germany itself, which is why I can only support your efforts in that direction. For the rest, it is not just a question of making friendly gestures but also of the Federal Government and the Federal Länder in question publishing details of structural fund participation.
Between 1991 and 1993, the structural funds helped create and preserve more than 220 000 jobs in East Germany and I hope the figure will be even larger not just in East Germany but in Germany as a whole over the current assistance period. Let me also point out that the European resources that go to Germany are not just a continuous and calculable source of finance but are also a tangible expression of European solidarity. So I welcome the fact that the report takes a most positive view of this contribution from the European structural funds both to Objective 1 regions and to improving the situation in the German Objective 2 and 5b areas.
The Commission broadly endorses the conclusions in the report regarding the development problems and confirms the priorities it set, jointly with the Member States, for the period until 1999: namely combatting unemployment, the environment and sustainable development, improving competitiveness - especially in the case of SMUs - and equal opportunities. They have been clearly defined in the Commission's guidelines for the new programming period 1997-1999 for Objective 2 areas and these projects have proven themselves, as the new German programming plans show: the Commission has accepted six out of nine programmes on principle since the end of January.
In saying this I also want to make it clear that this time we are deciding the programmes early in 1997 and that we have effectively countered the criticisms that have been made about delays here. For the rest we intend to submit similar guidelines for the mid-term review of Objective 1 areas. I think we should use this forthcoming mid-term review to take critical stock of the situation, for I believe we should regard the dramatic decline in growth of Objective 1 areas, i.e., in East Germany, and the rise in unemployment as a reason to check all the planned measures once again in terms of their effectiveness and, where necessary, to adjust the programmes accordingly.
Mr Botz, in your report you address a widespread concern in the new Federal Länder in noting that the first green shoots of economic recovery in 'regions of hope' must not be jeopardized by a premature reduction in support rates. Let me therefore point out, and with reference not just to the East German regions, that firstly, we must guarantee solidarity with the poorer Länder and regions in future too and secondly, even if they achieve the GDP targets, which unfortunately is unlikely to be the case in East Germany in the short term, we should avoid any sudden breaks in assistance. Abruzzi, which was referred to earlier, is in fact quite a good example of slow phasing-out, rather than the reverse. I think we should look at the situation in practical terms. I also want to make it clear here that we will not forget the rural areas when we review the structural funds.
As you rightly pointed out, Mr Botz, one of the most important tasks for the new generation of programmes is to simplify the implementing and financing procedures. There are certainly areas here where improvements are needed. But let me also point out, and recently I have undertaken a number of trips round the various regions, that the East German Federal Länder now regard the EU instruments as more flexible and targeted than the German 'joint scheme' . Perhaps we should draw a lesson from this that we do not only need major changes in the Commission and that there is in fact some reason to believe that we can all achieve improvements through cooperation and partnership, on the basis of the subsidiarity principle. For the rest I hope that the SEM 2000 procedure concerning eligibility for assistance will bring some relief even in the short term.
On the question of evaluation, I know this subject keeps being brought up. The German Federal audit board criticized the fact that the German aid instruments contain almost no target projection, no quantified objectives and no rational evaluations, and I think this explains why the Germans groan so much about the European requirements. But I believe that if more account was taken in Germany of the Court of Auditors and its reservations we would also find evaluation easier.
I would also point out that Member States' budgetary laws are far more complex and less flexible than the European Union legislation. For instance, as you know, they do not have the transfers of resources we have under European law and which are a particular advantage to backward regions. And when you consider that the majority of resources are based on advance payments and only the last 20 % depend on the measures actually being taken, I do believe this is a very generous system. I hope you are taking note that the interest that has meanwhile accumulated in Bonn also benefits the regions. Let me just point out again that of course we cannot say on the one hand that we want strict controls, that we want sound financial management, while on the other hand we just keep paying advances and do not make sure that in the end the measures really have been carried out and carefully executed. I believe this procedure allows for great flexibility and I would wish to see it presented as being as transparent as it actually is.
Let me conclude with two pieces of good news. Firstly, at the end of 1996 the payments backlog in the new Federal Länder was basically made up and the only remaining delays are with Objective 2 and 5 programmes. These delays do indeed exist, but here gain we have a good chance of making them up. That applies in particular to Objective 2.
Secondly, we have made substantial progress with establishing the principle of partnership, and I hope this will make the programmes more effective and lead the regions to identify more closely with their EU programmes.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Cohesion policy and the enviroment
The next item is the debate on the report (A4-0360/96) by Mr Hatzidakis on behalf of the Committee on Regional Policy, on the Commission communication on cohesion policy and the environment (COM(95)0509 - C40141/96).
Madam President, Commissioner, ladies and gentlemen, the report that I am privileged to present to you today deals with Community cohesion policy and the environment. It relates to the Commission communication on the subject - which, I must say, is a very good document - and examines the effects which the Union's policies to promote economic and social cohesion are having, and may have, on the environment in the Member States and regions which are the recipients of assistance.
The quality of the environment has a direct bearing on the quality of our lives and should therefore be a matter of continuing concern to us. The degradation of the environment which has already occurred poses great dangers. As I say in my report, the Union's cohesion policies can actually have a prejudicial effect on the environment in some cases. All necessary measures must therefore be taken to eliminate these adverse effects and to harmonize the cohesion policies with the goal of environmental conservation. We have to find the golden mean via which the cohesion policies can in themselves contribute to the fostering of sustainability.
It should be understood, also, that development and environmental protection are not necessarily mutually incompatible, as was believed in the past and as many still believe, but that they can actually complement each other. A good environment is often a main prerequisite for development. A region blessed with good environmental conditions is certainly more attractive to investors than one with a damaged environment. For example, cleaning up beaches and setting up a biological purification plant in a tourist area, particularly in the regions in the south of the Union at which the cohesion policies are principally aimed, not only benefits the environment of the area but also makes it more attractive for tourists and therefore contributes to its development.
In order to achieve these objectives, however, the cohesion policies need to be changed and reformed in a number of ways. I list the requirements in my explanatory statement, and I will mention a few of them quickly now.
Firstly, it is essential to boost the environmental dimension at every level of the planning and implementation of the Union's cohesion policy. This can be achieved through increasing the appropriations for the environment, improving the quality of environmental projects and creating the potential for purely environmental Community initiatives.
Secondly, as regards the Cohesion Fund, which, as you know, finances actions in the transport and environmental sectors, the distribution ratio of 50 %: 50 %, which so far, despite the clear improvements in relation to the past, has not been fully respected, must be strictly observed. The greater emphasis should be placed on promoting the most environmentally-friendly solutions, by giving priority, for example, unlike at present, to railways over roads. As far as the environment is concerned, support should be given for actions which are more directly environmental, such as afforestation and the combating of desertification in the Mediterranean area.
Thirdly, the particularly important institution of the environmental impact assessment needs to be reformed. Assessments are carried out at present, of course, but their effectiveness is very questionable. They must take place before the project is approved and be carried out by persons who are independent of the contractors, and they must be binding.
Fourthly, it would be helpful if the Commission could initiate a study to find a widely accepted methodology for measuring the possible environmental impacts of projects and actions.
Fifthly, there is a need for an improvement in the functioning of the monitoring committees. This must, of course, be pursued in close cooperation with the Member States in order to avoid undermining the principle of subsidiarity. It would be a good thing, furthermore, if a body of environmental monitors were to be established at Community or national level. This body would monitor compliance with the environmental conditions on a continuous basis and be able to impose fines or other penalties in the event of violations in accordance with 'the polluter pays' principle.
Sixthly, an important role can be played by the broad range of undertakings known collectively as eco-businesses - the great majority of which are small and medium-sized - which engage in such activities as pollution control, the production of new, energy-saving technologies and the provision of services for waste management and reduction. Here we have a good example of the combination of the agreeable with the beneficial: environmental protection and also the fostering of development through the support of small and medium-sized enterprises which create permanent jobs. Lastly, assistance should be provided for environmentally-friendly activities, such as eco-tourism.
I would like to thank all those who contributed to the completion of this report with useful observations, proposals and amendments. In its final form, as presented to the House, it satisfies me almost completely. I have tabled only two amendments, one of which is purely technical and the other a more substantive formulation of a particular point.
In finishing I wish to say that I hope that the conclusions of this report are taken seriously by the Commission and, most importantly, that they can be discussed in the framework of the impending reform of the structural funds. The Community's cohesion policies must in future be made even more environmentally-friendly. As I said at the beginning, we all of us have to grasp that development and environmental protection are not mutually incompatible objectives but, rather, that they can complement each other, and that, indeed, they must complement each other in order for development to be sustainable.
Madam President, the House has seen the opinion of the Environment Committee so there is no need for me to repeat everything that it says. I would just like to say a few words in connection with three or four of the points that are mentioned in it. I believe, firstly, that we need to move more purposefully towards a policy of serious and responsible pricing of natural resources. These resources are often used wastefully. I think, in particular, of water and energy resources. Green taxes could help, but, unfortunately, there seems to be very little progress in that direction. The second point that I feel obliged to mention, without elaborating, is the need for integration of the objectives of sustainable development with the common agricultural policy. A third point, and one that we feel merits particular attention, is the need to make sure that national selection of environmental programmes is not distorted by political or electoral pressures. The Commission will have to exercise more control in this regard and start to impose sanctions at some juncture. It is not acceptable, for example, to select Pharaonic projects involving the diversion of rivers when water-saving and small projects would be more beneficial. Another point is nature conservation. We think that too little attention has been paid to investment in terms of nature maintenance and protection. Here one sometimes finds baffling violations: environmental investments supported from the Cohesion Fund, such as biological purification plants, which actually damage the environment because they are constructed in woodland, and therefore necessitate the felling of trees, or on beautiful pieces of coastline or even in vulnerable biotopes. I could give examples of such projects in Greece and elsewhere. The integration of sustainable development objectives into routine policy practice will be promoted very substantially if the very interesting report provided for us by the committee and the arguments adduced by Mr Hatzidakis, which we endorse, stimulate action on these points.
Madam President, Commissioner, ladies and gentlemen, as part of the budgetary authority our House has shown, with what is called the greening of the budget, how much importance it attaches to environmental policy within the Union's expenditure policy. Of course this applies very much to structural and cohesion policy, especially in view of the fact that many of our citizens fear that the Union uses their taxes first and foremost for onesided industrialization and that this tax revenue is then used to repair and remedy the environmental damage this has caused.
The very good report by Mr Hatzidakis now before us also leads one to suspect that the Commission is still not taking this disquiet felt by the people seriously enough. There is no other way to interpret the lack of meaningful and in particular comparable data on the percentage shares of expenditure on the environment. I believe that as Members of Parliament we must be particularly concerned to have transparent data on expenditure before us and to be able to check it accordingly.
Moreover, we must emphasize that, as stated by the rapporteur, there is still an imbalance between transport infrastructure projects and environmental projects. We expect the Commission to take rapid, concrete action as a means of emphasizing the importance it attaches in cohesion policy to its projects, which are right as such, in the field of environmental expenditure. We know that in the medium term too there will of course be a need for action here after 1999. The social democrats in this House support the report and congratulate the rapporteur again on his detailed and good work.
Madam President, Madam Commissioner, ladies and gentlemen, in its communication on cohesion policy and the environment, the Commission presents a detailed and illustrated overview of the factors necessary for achieving complementarity between cohesion policy and environment policy, a complementarity which presupposes that development has the least possible impact on the environment and that both can go hand in hand in harmony.
First of all, I want to congratulate the rapporteur on his report analyzing the measures necessary to obtain that harmony. As Mr Hatzidakis rightly points out, the strategic objective is sustainable development. However, we still have a long way to go in applying cohesion to achieve truly sustainable development, even though progress has certainly been considerable.
In fact, in implementing the programmes, the Commission concentrates priority action on the environment in terms of legislation and regulations. However, as the rapporteur points out in his report, considerable efforts are needed and progress must be made on evaluation and control of the programmes, both before they take place and afterwards. The Commission recognized this in the seventh annual report on the structural funds in 1995, when it stated that it remains necessary to improve both evaluation and environmental monitoring of the programmes.
As regards the 'cohesion countries' , the same report notes that the Commission is concentrating on water management measures and efforts should be geared towards another type of measure which promotes respect for the environment, because there is a danger that areas as important as nature conservation will be left to one side.
Still relating to the 'cohesion countries' , we support Mr Hatzidakis' thesis on transfer of technical resources and knowhow from the most developed Member States to the least developed, within the framework of the Union's cohesion policies, because that can have a positive effect on the environment of those countries.
And finally, mention must be made of the primordial role the local and regional authorities need to play, because their participation in the decision-making process and the management of the programmes must inevitably be increased to achieve greater efficiency, as the environmental impact is most obvious at local and regional level and that is where the most direct work on sustainable development can be done.
Madam President, I agree that the Hatzidakis report is an excellent one, but for the Commissioner's benefit I should say that two years ago we had more or less this self-same debate in Parliament and singularly little has improved since then. We need to realize that a clean environment makes a region more attractive to inward investment. So spending out of European funds to improve the environment frequently proves economically beneficial - this should really be the basis of the cohesion policy.
We note in Mr Hatzidakis' report, but in the opinion delivered by the Environment Committee too, that this cohesion policy is responsible for a lot of environmental damage in the European Union; that is unacceptable and it violates the Treaty. We have to improve environmental impact assessment and make it more accessible to those concerned. That means that the programmes too must be the subject of environmental impact assessments. I refer you to paragraph 12 of the resolution. In this way the principle of prevention can at last be properly applied.
Lastly, Madam President, there must be greater concern under the cohesion policy for protection of the natural world. Too much environmental spending is still going to projects concerned with so-called water infrastructure. And that is detrimental to nature. Madam President, we want action from the Commission so that we do not have to keep on asking it for the same things. Let us see the Commission buckling down to the task so that we do not have to repeat ourselves next year.
Madam President, the Hatzidakis report contains a number of important recommendations for the Commission's future structural policy. Regional aid goes back a pretty long way in Europe. Its objective was always purely economic. In other words, it was geared to increasing growth, restructuring economies and narrowing the gap between levels of prosperity in the Community. All of these were very worthy aims but they had one serious handicap: they took hardly any account of damage to natural values or the environment. Provided there was growth, all was well.
But things are now changing, albeit in dribs and drabs. It is good that DG XVI has announced that the link between cohesion and environment will be made clearer. But the Hatzidakis report reveals that this announcement has one major shortcoming; it is not specific enough.
What exactly is the Commission going to do to now to establish economic cohesion in a sustainable manner? That is the billion-dollar question.
I can imagine the following points: there should be efforts to create a separate Community initiative to safeguard or improve the environment and a certain percentage of structural fund monies should be set aside for compensatory measures.
The principle of compensation should be a routine part of the planning procedure. In some countries of the Union this is the case, but it certainly is not in those countries which receive the lion's share of structural fund money. It has come to my notice that some people do not even know about this principle's existence.
So what should we go for? In large-scale infrastructure projects, for example, for the building of &#x02BC;wildlife overpasses'. This will preserve the habitats of rare animal species at a relatively low cost. We hear a lot of talk about a certain percentage of the total costs of building a road or railway line. I should like to hear what the Commissioner thinks about these compensatory measures. Does she think it feasible to have provision for these included in the structural fund regulations?
Madam President, ladies and gentlemen, I, too, would like to congratulate the rapporteur on his report. It is a thoughtful and well-corroborated piece of work. After the speeches and comments of the other members, there is very little left for me to say, but it will not be futile, I think, or a waste of time, if I add a few words about certain points.
The environment is unquestionably one of the most crucial issues with which the European Union - and not only it - has to grapple, and I think everyone now recognizes that. The time when the environment was a subject of concern to just a few people on the margins of politics has gone. Today the requirement for economic and social choices and activities to be adapted to the environment's capacity to withstand them is accepted almost universally.
The European Union's cohesion policies must provide for a substantial strengthening of the environmental dimension in the framework of their future implementation. These policies have done much to promote development and progress in recent years, but it is a fact that development very often increases the burden on the environment. It is essential, therefore, that economic policies are targeted towards the goal of sustainable development. Protection and conservation of the environment is now a top priority. If that priority is ignored, the results for us, in our own time, will be devastating, and future generations will be left with a massively devalued inheritance.
The supranational and, frequently, global scale of certain environmental problems demands cooperation at the local, regional, trans-frontier and international levels. The European Union has great moral, economic and political standing in the world, and it must use its influence more effectively to promote international efforts to solve the global problems and foster sustainable development.
As I finish, let me stress this: the environment depends on what we do collectively; the environment of the future will depend on the actions that we take now.
Madam President, Madam Commissioner, ladies and gentlemen, human welfare is inconceivable if the ecosystems are not protected. Their deterioration would make growth unsustainable.
So environmental protection must be a crucial objective of regional policy. Cohesion and environment are, and must increasingly be, two basic objectives of European Union action. The horizontal nature of both and their priority application to all Community policies already appear in the treaty - articles 130 A to 130 E.
The Commission is on the right track with its communication, although it should be required to augment both policies. The backward regions need aid to protect the environment - their environment, our environment. We must move to real convergence in quality of life as well. Maintaining and empowering the cohesion fund in the future, strengthening structural funds measures and Community initiatives targeted on the environment and, in particular - I want to stress this - raising awareness, not only of national governments, but also of regional and local authorities and of citizens in general, are the essential routes to regarding the environment in the rural and backward peripheries of Europe as an investment in the future, generating employment and balanced and sustainable development.
Let me end by congratulating Mr Hatzidakis on his report and on having succeeded in intelligently incorporating the valuable contributions of the Committee on Environment and the Committee on Budgets of this Parliament.
Madam President, ladies and gentlemen, Commissioner, once again the European Parliament is definitely going to reassert its commitment to the principles aimed at guaranteeing the environment dimension in the elaboration and application at all levels of the European Union's cohesion policy.
These are the unalienable principles and guidelines which we have always defended and which we demand, and which we still continue to consider vital for making it possible to achieve sustainable development.
The introduction and observance of new and better rules in the environment field is, of course, something positive: to achieve and reinforce controls and actions underpinning their respective implementation is something which can only, obviously, be supported. Giving support to products and transfers of ecological technologies is something which is relevant and a natural approach for developing a European Union with greater internal cohesion. These good ideas and examples, together with the good guidelines put forward, could continue to take up all of my time - and I should also congratulate Mr Hatzidakis on his excellent work.
But there is always a 'but' . Sometimes more than one. In this debate there are also buts, and I should like to refer to them.
We should like to see the implementation of these rules and guidelines simultaneously applied with equal consequence and effectiveness in every aspect of Community action, from agricultural policy to agro-industrial policy to industrial activities, more generally, in particular where - in the less developed countries and regions of the European Union - it is responsible for a large share of highly harmful toxic emissions which could actually damage the future of human life.
We, therefore, find it hard to comprehend the huge relative deficit and even the virtual non-existence of basic infrastructures supporting economic activities in the cohesion countries, from transport to the infrastructures related to water supplies and provision - for example, in my country using the waters of the Alqueva - and it is incomprehensible that these should not be analysed with more thoroughness.
Insisting on subjecting cohesion policies to environmental criteria is absolutely defendable but we doubt the goodwill of those promoting it - as they support it in an almost exclusive or obsessional way.
Therefore, we have more or less serious fears that, behind the unquestionably good ideas and guidelines, lurk strategies which aim at making it more difficult to restore the balance and or at impeding genuine economic competitiveness rather than being truly interested in defending and promoting internal cohesion in the European Union.
Madam President, Madam Commissioner, ladies and gentlemen, while travelling to Strasbourg today I read an article in a Spanish newspaper on concern about the environment amongst the international scientific community. It has an ambitious proposal: to gear all its forces towards the century of the environment - the coming century - and provide all possible information to those taking the decisions.
The report Mr Hatzidakis is presenting today on the Commission communication on cohesion policy and the environment specifically mentions the wide concern this issue arouses, not least amongst ourselves. The need for Community structural measures to prevent the environment deteriorating, highly rational use of environmental impact studies, sharing the cohesion fund 50-50 between infrastructure and environmental projects, more effective monitoring committees, creation of a specific Community initiative on the environment... ladies and gentlemen, all this cannot remain a mere wish list, but has to be transformed into tangible reality. Development and the environment - as our colleague points out in his report - cannot be opposing concepts but must be complementary.
Systematic dialogue with local and regional authorities, investment in better training for women and men working in the sector - 80 % of whom are fairly unskilled, greater attention to preventive measures, better technical assistance from the Commission and enshrinement of the principle for selecting the most beneficial or least prejudicial measures for the environment are - as Mr Hatzidakis says - fundamental factors for making progress on the road to a Community regional policy increasingly committed to our environment and with the already established principle of sustainable development.
Madam President, Madam Commissioner, to avoid repetition, I will just emphasize a few points:
First, I note that the results of the cohesion policies in terms of regional development are positive overall.
Second, it is good not only for the less developed regions, but also for the rich regions - thus fulfilling the forecasts for the single market. With criticism of the regional development policies growing, the European Commission must evaluate the beneficial repercussions of the regional development policies on the richest regions of the Union. Existing preliminary data on the transfer of wealth and capital between more and less developed countries could surprise those critics.
Third, I agree with the rapporteur that the regulations on the cohesion fund are not always complied with, either in letter or in spirit. The Commission must be vigilant and ensure that the 40 % of the fund allocated to environmental policies really does go to them.
Fourth and last, there should be a more binding obligation to carry out an environmental impact study, not just a formal one as at present. Similarly, for the concept of sustainable development to be effective, projects in progress must be monitored and on completion their environmental cost must be evaluated.
I end by congratulating Mr Hatzidakis on his excellent report.
Madam President, I think that, on the whole, we have a good report before us. It highlights several weak points in our environmental policy. It also states categorically that care of the environment must permeate all parts of the Union's policies. For this to happen, there needs to be a firm legal basis. This is why I think that point 13 in the report, which discusses the Directive and the environmental implications is especially important. It is quite clear that this Directive, in the current climate, is too weak and vague on several important points and that it needs to be improved.
I would like to give a concrete example of this. It concerns the building of the Öresund bridge which forms a permanent link between Sweden and Denmark and which will have grave environmental consequences. It is extremely doubtful that this Directive was considered when the decision was taken to build this bridge. While building work has already commenced on the bridge there is a court case underway in Denmark to establish how far the EU directive has been fulfilled. It is quite obvious that environmental concerns are put to one side if they happen to be in conflict with greater economic interests. It is precisely for this reason that a firmer legal basis is needed to enable us to intervene and prevent implementation of a project until we are certain that the Directive has been properly complied with as far as environmental consequences are concerned.
I would also like to express my support for amendment proposal No. 2 from the Green Group which concerns the provision of financial support for environmental organisations which participate in the supervisory committee. I think this is a very important issue.
Madam President, Madam Commissioner, I would like to start by congratulating the rapporteur, Mr Hatzidakis, because I think he has done excellent work. He has focused our attention on a key issue today and in the future. The structural funds certainly needed a pretty strong and radical rethink, and he has done that. It would be a major advance if the proposals made in the report became reality.
When we talk about the structural funds and employment, we must recognize that the structural funds are not designed to generate immediate jobs, and we need to concentrate on what we should expect of the structural funds. First, no environmental abuse must be committed in the use of them, as has happened in the past, and serious and far-reaching mistakes that have occurred must be corrected; secondly, European Union cohesion policy must contribute to the protection, improvement and empowerment of the environment in Europe.
I think that is the report's objective framework. We must not expect things of this report that it cannot and should not provide. We should concentrate specifically on its aim: to guarantee that environment policy is implemented along with cohesion policy.
The report also gives a clear warning - and I shall end with this point, Mr President - that the cohesive character of European Union environment policy is not always guaranteed. It could be said that environment policy is actually liable to be accused of being 'anti-cohesive' . As the report states, environmental issues should not be used to disguise competitiveness.
Mr President, I would like to start by congratulating the rapporteur, Mr Hatzidakis, on his excellent report and on initiating a rethink as well. For too long environmental issues have been seen as a brake on development, as an obstacle, principally in the countries of the south of Europe which need that development most.
But this report sets out a different scenario, viewing the environment and its inclusion in cohesion policies as a development factor in itself. First because respect for the environment helps create agreeable surroundings, which is in turn a vector of productive investment, be it industrial or in the services sector. And secondly because the environment is a productive sector in itself, and a great generator of jobs too, with some growth indicators higher than in traditional sectors.
I also want to stress that this report seeks to involve regional and local authorities in the planning, monitoring and evaluation stages for the structural and cohesion funds, and I would add implementation, where the regions have that power.
Madam Commissioner, I imagine you are highly sensitive towards the European nations and regions which do not have statehood, but which, in full application of the principle of subsidiarity, bring decision-making closer to natural reality and the citizens.
So you will quite understand that my message to you is to pay particular attention to point 16 of the resolution. Just as in the Middle Ages certain kings who were powerless in comparison to the feudal lords sought alliance with the towns to progress political and social development, so the European Commission and the regions must give each other mutual support to progress regional cohesion and the construction of Europe, rising above the inertia of the States in this regard.
So I am convinced that greater regional participation in the planning, monitoring, implementation and evaluation of these funds will help improve and optimize them, and that this improvement will include the deepening of the environmental aspect of cohesion policies.
Madam President, as has often been observed here, and as the rapporteur has clearly shown, cohesion policy is inseparable from environmental policy. The environmental dimension and sustainable development absolutely must be taken into account in all Structural Fund and Cohesion Fund measures. For this reason I do not particularly like the idea of setting up another new fund, this time for environmental policy, because the environment ought precisely to be an element in the operations of the Structural Funds. No such step should be permitted, because it would damage the environment.
I also support the use of EU budget and Structural Fund and Cohesion Fund resources for direct environmental protection measures because employment and the environment are often seen as being in conflict with each other, but this is actually a misconception. There are regions where sustainable development can be achieved only through sustainable development of the environment, for example where tourism is concerned - a field in which it is predicted that a great many new jobs will be created in the future. It does not make sense to develop tourism services unless at the same time measures are taken to ensure that we have clean water, clean beaches and unspoilt nature.
Regional development or regional planning is a new element in the Union's activities. By means of it, an effort is being made to devote attention to environmental aspects on a European scale. Here I should like to stress only that in order for this Interreg II C initiative to succeed fully in those regions where it is implemented, it is essential to ensure that both the EU Member States and the third countries involved in the programme can participate fully. At present only Member States receive support under the Interreg II C programme, and this could mean that the third countries are not sufficiently motivated to play their part in this cooperation.
Madam President, environment and cohesion, two priorities which, albeit recognised in the letter, are not effectively applied to political practice in the European Union. But why? Because, Commissioner, ladies and gentlemen, they hit at the heart of the matter. Indeed, the thorough application of a concept of sustainable development is undoubtedly the solution for the future but it creates problems for those looking for immediate results.
If Europe wants to be a future force, or rather a force with a future, it must rely on these two essential values: protecting the environment and cohesion, not only economic but also social and educational cohesion. These are the poles of the axis which defines a sustainable Europe. The Cohesion Fund and the Structural Fund were not and are not questions of the European Union's generosity. They were an act of lucidity because strengthening cohesion is just as essential for the strong countries as for the weak members of this open and competitive society.
Let us not lower the tone of the debate by attributing the defence of this point of view to national interests. I defend here the interests of Europe as a whole and I think that by defending a better European Union, I am defending my country.
The exceptionally high quality report by Mr Hatzidakis, which takes up many points in the equally excellent opinions accompanying it, sums up the essence in points 1, 2 and 3. I shall not repeat them but I would insist on their political importance. In points 6, 8, 12, 15, 19 and 21 he puts forward solutions which deserve the full attention of the Commission. Instead of a 50/50 balance, as suggested by the report, for transport and the environment, in my view it would be better for the Cohesion Fund to stimulate integrated policies on these aspects. And I will be the first, ladies and gentlemen, to urge my country to do the same.
Madam President, Madam Commissioner, first I want to congratulate Mr Hatzidakis, because in his report he has made it clear that one of the prime objectives of the cohesion policies is to achieve sustainable development which does not destroy the environment. To achieve it, the various cohesion programmes and measures must be directed not only towards regional development but also towards strengthening respect for the environment. So the Commission itself must effectively respect the 50 % split between transport infrastructure and environmental measures in the cohesion fund.
We must applaud the ever greater sensitivity that exists both at Community level and at regional and state level to target sustainable development which does not regard economic development and respect for the environment as essentially contradictory objectives, but as compatible and indeed complementary. To give just one example, the annual report on the structural funds, which I am studying for the Committee on Regional Policy, deals transversely with the environment.
The various instruments the European Union has available must be strengthened and environmental impact studies must be made compulsory.
We must give the committees monitoring work in progress greater power, and increase cooperation between the Commission and the Member States and NGOs. The various Community initiatives and measures covered by article 10 of the ERDF must have a more profound effect on the protection and promotion of the environment, providing support systems for the SMEs involved and sectors like ecological and rural tourism, and indeed agriculture. More extensive and continuous dialogue with the regional and local bodies is fundamental because they are the direct recipients of cohesion policies and jointly responsible for their implementation.
Unfortunately, the policy the European Commission is pursuing has not always respected the spirit in which the structural and cohesion funds were created and has occasionally been anti-cohesive, because, when presenting the various proposals in environmental matters, the Commission does not really take account of the differences that exist between the various Member States of the Union nor their consequent financial obligations for the conservation of their natural heritage.
Environmental problems are different in countries in the north and south of Europe and, logically, the economic and financial solutions will therefore be different too. This should prompt a change in European Commission policy towards presenting the various proposals after studying - and accepting - the particular characteristics of each Member State, and their own environmental problems and particular financial obligations.
All this means - and I am finishing, Madam President - the European Union must put all the necessary resources in place to finance a new policy deriving from the Single Act - environment policy - in order to support the tremendous efforts countries in the Mediterranean crescent, like Spain, have to make to apply certain Community provisions because they have a greater natural heritage.
Madam President, I hope you will allow me to detain you for a while but I believe the careful report drawn up by Mr Hatzidakis and the discussion in this House make it urgently necessary for me to clarify one or two points.
First I want to make it clear - and you will realise that if you look at Mr Hatzidakis' report and the communication from the Commission - that we broadly agree on the principles involved. However, I would have hoped that you would take more account of the written information passed on to the Committee on the Environment on 3 July last year. I would also urge you to take account in your conclusions of the fact that we are adhering to Community law currently in force and have to observe the principle of subsidiarity, which means that even if we agree with your demands we simply cannot infringe the rules that currently apply. Finally, we must not forget that the structural funds are already promoting very substantial environmental investment, e.g. in the Objective 1 regions where this assistance accounts for about ECU 1 600 million, and I think this is indeed an example of cohesion in environmental policy.
Nevertheless, we are actively engaged on translating into practice the measures announced in the communication of 22 November 1996 on cohesion and the environment and the letter of 8 December, known as the declaration of intent. In relation to the cohesion fund, we are aiming at dividing the funds equally between environmental and transport projects over the entire 1993-1999 planning period. Indeed the most recent planning figures demonstrate that we can achieve this if we act consistently, thanks to the improvements in 1996 and the very strong pressure the Commission will exert in future years too.
Let me also point out that no major project is authorized without the necessary, prior environmental impact assessment and that compensatory measures are not just required but are also co-financed from the structural funds. But, firstly, as one speaker pointed out, the environmental impact assessment directive is not as watertight as we would all have wished and secondly, I would have liked the ministers and the governments, with whom I had very serious differences on the question of taking account of the environment and sustainability in their investment policy, to have heard this debate now, for they sometimes see me as something of an environmental visionary rather than as someone who wants to carry through this Parliament's common objectives. For the rest, of course we also involve local and regional authorities, but unfortunately they are not always on the side for which you have fought here today either and there is some conflict among them too, which I hope we can resolve jointly by making them more aware of these issues.
At programme planning level, we want to tighten up the preventive measures in future and encourage a change of course towards sustainable development. But I would ask you to consider that all the major programmes for 1994-1999 were already approved before this Commission took office and that this is the legal basis on which we have to work. We had one practical opportunity and we have made use of it, namely for the second programming stage of Objective 2 for 19971999. In April 1996 we set out guidelines for the new Objective 2 programmes, in which the environment was one of the four priorities on which we laid special emphasis. And we were successful in this, as can be seen today, for new programmes are only approved if they place priority on the environment and the provide the requisite environmental details in the form of what are called environmental profiles. Progress has also been made in involving environmental authorities. The mid-term review of Objective 1 and Objective 6 programmes which will occur this year also offers the Commission an opportunity to evaluate not just purely economic aspects but also questions of sustainable development. However, I must point out that the cohesion fund and the structural funds are not environmental funds but that they are regional development funds and that we have to try to establish a sensible balance between what are at time very disparate interests.
For the Objective 1 and Objective 6 mid-term reviews the Commission is establishing a new matrix for qualitative environmental indicators and we hope that will take us forward a little too. For the rest, the INTERREG 2c Community initiative also places emphasis on the environment, the protection of resources and water management. Even the current programmes contain some - admittedly only some - qualified information on environmental objectives and indicators. Mrs Bjerregaard, Mr Fischler and I have therefore set up a working party to work jointly with environmental experts in define certain key indicators that can be identified fairly easily and then applied. Since the funds are administered decentrally and the Member States' national and regional authorities are solely responsible for selecting the individual projects, we have to start with the Member States themselves; and let me point out again that there is no obligation on them to notify smaller projects. So we can only try to raise their awareness of these issues. That is why we are organizing environmental seminars for fund managers and members of the monitoring committees in the Member States. The first pilot seminar was held in Ireland in November 1996 and there will also be seminars in Portugal and in Greece in the first six months of this year. At the same time the Commission is carrying out further training schemes for its own staff, aimed primarily at the strategic evaluation of environmental effects and environmental impact assessments, and over the past year trained environmental officers have been appointed in nearly all the services of my departments.
In reply to the call for new structures let me say that in my view we do not so much need to create new structures as to integrate the environment in all regional assistance measures and we will seriously endeavour to do precisely that. As speaker just said, the seventh annual report on the 1995 structural funds attaches great priority to the environmental dimension. The annual reports on the cohesion fund and the structural funds will do the same in future and we will thus comply with our obligation to make a report. In accordance with the letter of 8 December 1995, for new large projects of a value of more than ECU 50 million the Commission will confirm in an environmental impact note that the project in question will not have any harmful environmental effects or that any such effects will be remedied during the execution of the project. My services, working together with DG XI, have now drawn up an improved testing document. I will submit the new environmental impact forms to Parliament as soon as the ongoing analytical work is completed. The project lists will also be published in the Official Journal and appear in the annual reports on the cohesion and regional funds.
Lastly, the Commission has continued its constructive dialogue with representative environmental organizations and non-governmental organizations in order to improve the transparency of structural policy projects. But I do realise, because I have discussions on these matters constantly and almost every day, how far we still have to go and how much support we need, particularly in the Member States, if we are to achieve our aims. So I continue to rely on your support.
Thank you, Mrs Wulf-Mathies.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 8.10 p.m.)